Case: 20-40297     Document: 00515764060         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 3, 2021
                                  No. 20-40297                            Lyle W. Cayce
                                                                               Clerk

   Taylor Charles; David A. Reed; Robert Hearne,

                                                           Plaintiffs—Appellants,

                                       versus

   K-Patents, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:17-CV-339


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          For contesting the summary judgment in this diversity action,
   plaintiffs Taylor Charles, David A. Reed, and Robert Hearne assert the
   district court abused its discretion by: excusing K-Patents’ non-compliance




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40297      Document: 00515764060           Page: 2   Date Filed: 03/03/2021




                                     No. 20-40297


   with a local rule; and striking testimony by plaintiffs’ designated expert, a
   consulting engineer. AFFIRMED.
                                          I.
          K-Patents manufactures and sells refractometers, devices installed on
   pipelines to measure the chemical properties of a fluid flowing through the
   pipes by recording the refraction of light off of particles suspended in the
   fluid. In that regard, K-Patents also manufactures and sells a removal tool,
   which allows the temporary removal of a refractometer’s sensor from a
   pressurized pipeline without shutting down the pipeline.             Plaintiffs,
   employees of a mill in Texas, were injured while using the tool to remove a
   sensor plate from a refractometer on a pressurized pipeline.
          When aligned properly, the removal tool diverts the pipeline’s
   pressure from the sensor plate to an isolation valve. To ensure proper
   alignment, the tool includes three safeguards: a set of locking “bayonets”
   that lock the tool in place and close the isolation valve; a latch that, when
   secured, prevents the tool from rotating out of place; and a safety pin that is
   inserted through a set of matching holes on the tool and the sensor plate.
          The first step in the removal process is to attach the tool and rotate it
   60 degrees clockwise until the bayonets are engaged, which plaintiffs did.
   The removal process then requires securing the latch to lock the tool in place.
   Because plaintiffs were initially unable to secure the latch, they “moved the
   [tool] back and forth a little bit till it popped in”. They then began removing
   the sensor plate, but were sprayed with scalding “black liquor” from the
   pipeline, causing severe burns.
          Plaintiffs pursued claims in this action for: negligence; strict products
   liability; design defect; and failure to warn. K-Patents moved: to strike
   plaintiffs’ expert designation of the consulting engineer; and for summary
   judgment. In a comprehensive opinion, the district court, inter alia: granted




                                          2
Case: 20-40297      Document: 00515764060          Page: 3    Date Filed: 03/03/2021




                                    No. 20-40297


   in part the motion to strike, excluding the engineer’s testimony on causation;
   and granted K-Patents summary judgment.
                                         II.
          Plaintiffs challenge the summary judgment regarding only their
   design-defect claim, to which Texas law applies. See Erie R.R. Co. v.
   Tompkins, 304 U.S. 64, 78 (1938); see also McBeth v. Carpenter, 565 F.3d 171,
   176 (5th Cir. 2009). As noted supra, they assert the court abused its
   discretion by:    excusing K-Patents’ non-compliance with a local rule
   requiring summary-judgment motions to include a statement of the issues
   and of the undisputed material facts; and striking in part the consulting
   engineer’s testimony on the ground that he had not examined the product,
   resulting in granting summary judgment improperly.
                                         A.
          A court’s application of local rules is reviewed for abuse of discretion.
   E.g., Klocke v. Watson, 936 F.3d 240, 243 (5th Cir. 2019); see also In re Adams,
   734 F.2d 1094, 1102 (5th Cir. 1984) (“Courts have broad discretion in
   interpreting and applying their own local rules”.).
          Federal Rule of Civil Procedure 56 governs summary judgment,
   providing in part: “The court shall grant summary judgment if the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). For part of
   the procedure to be used in seeking summary judgment under Rule 56(a), the
   Eastern District of Texas’ Local Civil Rule 56(a) provides: “Any motion for
   summary judgment must include: (1) a statement of the issues to be decided
   by the court; and (2) a ‘Statement of Undisputed Material Facts’.” E.D.
   Tex. Loc. Civ. R. 56(a).




                                          3
Case: 20-40297      Document: 00515764060           Page: 4    Date Filed: 03/03/2021




                                     No. 20-40297


          K-Patents’ motion included neither of the statements required by the
   local rule. But failure to comply with the rule, the court explained in granting
   summary judgment, does not automatically trigger dismissal of the motion.
   See Asamarbunkers Consultadoria E Participacoes Unipessoal LDA v. United
   States, 510 F. App’x 332, 336 (5th Cir. 2013) (holding an Eastern District of
   Texas court did not abuse its discretion in granting summary judgment
   despite motion’s failure to include statements of issues and of undisputed
   material facts); cf. Campbell v. Wilkinson, No. 20-11002, 2021 WL 650106, at
   *1 (5th Cir. 19 Feb. 2021) (holding dismissal unwarranted where plaintiff
   violated local rule). As the court further explained, the local rule’s purpose
   is to “assist opposing parties in responding to the motion” and “to aid the
   court’s handling of the motion”. The court ruled the motion fulfilled the
   dual purpose of the local rule: the motion was “sufficiently clear [so] that it
   afforded [plaintiffs] satisfactory notice of the issues such that they were
   provided adequate opportunity to file a meaningful response”.
          In challenging the court’s excusing the motion’s non-compliance,
   plaintiffs assert: they did not receive satisfactory notice that the design-
   defect claim was being contested on causation grounds; and they were
   deprived of a meaningful opportunity to respond.             This challenge is
   unavailing.
          The motion stated: “there is no evidence to support that the use or
   lack of use of [a] lanyard [attached to the tool’s safety pin] caused the product
   to be unsafe or defectively designed”. (Emphasis added.) Accordingly,
   plaintiffs were on notice that causation was at issue. Restated, absence of
   “proximate cause” or “producing cause of the injury” did not deprive them
   of a meaningful opportunity to respond. In short, the court acted within its
   “considerable latitude in applying [its] own rules” when it excused the
   motion’s non-compliance.       McLeod, Alexander, Powel & Apffel, P.C. v.
   Quarles, 894 F.2d 1482, 1488 (5th Cir. 1990).



                                          4
Case: 20-40297      Document: 00515764060           Page: 5    Date Filed: 03/03/2021




                                     No. 20-40297


                                          B.
          Summary judgment is, of course, reviewed de novo.             E.g., Petro
   Harvester Operating Co., L.L.C. v. Keith, 954 F.3d 686, 691 (5th Cir. 2020).
   A court’s exclusion of proffered expert testimony is reviewed for abuse of
   discretion. Smith v. Chrysler Grp., L.L.C., 909 F.3d 744, 748 (5th Cir. 2018).
          To recover on a design-defect claim under Texas law, plaintiff must
   prove: “the product was defectively designed so as to render it unreasonably
   dangerous; . . . a safer alternative design existed; and . . . the defect was a
   producing cause of the injury for which the plaintiff seeks recovery”. Genie
   Indus., Inc. v. Matak, 462 S.W.3d 1, 6 (Tex. 2015) (citation omitted)
   (emphasis added). Plaintiffs assert: the removal tool’s defective design
   rendered it unreasonably dangerous; a safer alternative design—attaching
   the tool’s safety pin with a lanyard—existed; and K-Patents’ failure to attach
   the safety pin with a lanyard was a producing cause of the injury.
          As discussed supra, the removal tool includes a safety pin. After the
   tool is secured in place with the latch, the safety pin is to be inserted through
   the washers on the removal tool to ensure it is properly aligned before
   removing the sensor plate. The safety pin, however, was not used at the time
   of the incident. The consulting engineer’s testimony included, inter alia, his
   opinion that: “It is more likely than not that if a [removal] tool . . . with a
   permanently attached locking mechanism and safety clasp would have been
   available to the mill workers the incident would have been prevented”, i.e.,
   K-Patents’ failure to attach the tool’s safety pin with a lanyard was a cause of
   the injury. The court ruled the engineer’s opinion failed to “address the
   theory that the accident was caused by [one of the plaintiffs’] forcibly closing
   the latch despite the removal tool’s apparent misalignment”.
          The court did not, as plaintiffs contend, exclude the engineer’s
   testimony on the ground that he never examined the product. The court




                                          5
Case: 20-40297      Document: 00515764060          Page: 6   Date Filed: 03/03/2021




                                    No. 20-40297


   excluded only his causation opinion on the ground that it was “mere
   conjecture”, concluding there was “no evidence that, had the safety pin been
   attached with a lanyard”, plaintiffs’ injuries would have been prevented.
   The court did not abuse its discretion in doing so. See Paz v. Brush Engineered
   Materials, Inc., 555 F.3d 383, 389 (5th Cir. 2009) (holding district court did
   not abuse its discretion in excluding expert’s opinion based on insufficient
   information); see also Hathaway v. Bazany, 507 F.3d 312, 318–19 (5th Cir.
   2007) (affirming district court’s excluding expert testimony that relied on
   “unsupported conjectures”); Curtis v. M&S Petroleum, Inc., 174 F.3d 661,
   668 (5th Cir. 1999) (“[Expert] testimony . . . must be more than unsupported
   speculation or subjective belief”) (citing Daubert v. Merrell Dow Pharm., Inc.,
   509 U.S. 579, 590 (1993)).
          Even after it excluded the engineer’s causation opinion, the court
   considered, in its summary-judgment analysis, the engineer’s “theory that
   attaching the safety pin to the removal tool with a lanyard would have
   prevented this accident”. The court granted summary judgment not on the
   basis that the engineer never examined the product, but because the
   causation opinion he proffered was “too speculative to create a genuine
   [dispute] of material fact”. See Fed. R. Civ. P. 56(a).
                                         III.
          For the foregoing reasons, the judgment is AFFIRMED.




                                          6